Name: Commission Regulation (EEC) No 2194/84 of 27 July 1984 extending the period of storage of dried figs and dried grapes from the 1983 harvest held by storage agencies
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 28 . 7 . 84 Official Journal of the European Communities No L 199/35 COMMISSION REGULATION (EEC) No 2194/84 of 27 July 1984 extending the period of storage of dried figs and dried grapes from the 1983 harvest held by storage agencies THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 516/77 of 14 March 1977 on the common organization of the market in products processed from fruit and vegetables ('), as last amended by Regulation (EEC) No 988/84 (2), Having regard to Council Regulation (EEC) No 2194/81 of 27 July 1981 laying down the general rules for the system of production aid for dried figs and dried grapes ('), as last amended by Regulation (EEC) No 2057/84 ( 4), and in particular Articles 10 ( 1 ) and 14 thereof, Whereas Article 10 of Regulation (EEC) No 2194/81 provides for the granting of storage aid to storage agencies for the quantities of dried figs and dried grapes which they have purchased under the contracts provided for in that Regulation for the duration of storage of the fruit in question , which is not to extend beyond the end of the marketing year ; whereas, however, it is stipulated in that Article that where the market situation so requires , extension of the storage of certain quantities may be authorized ; Whereas at the end of the 1983/84 marketing year a certain quantity of dried figs and dried grapes purchased during that marketing year by the storage agencies is still in stock ; whereas the storage period for such products should be extended ; Whereas the storage aid for products purchased during the 1983/84 marketing year is fixed in Article 4 of Commission Regulation (EEC) No 3249/83 (5) ; whereas this aid takes account of interest cost in connection with the purchase of the products ; whereas the aids should therefore be maintained during the extended storage period ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Products Processed from Fruit and Vegetables, HAS ADOPTED THIS REGULATION : Article 1 1 . The period of storage for the quantities of dried figs and dried grapes purchased during the 1983/84 marketing year by storage agencies, pursuant to Article 3 of Regulation (EEC) No 2194/81 , and still held by them shall be extended until the end of the 1984/85 marketing year. 2 . The storage aid set in Article 4 of Regulation (EEC) No 3249/83 shall be granted to storage agencies for the actual duration of storage of the products . Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 27 July 1984 . For the Commission Poul DALSAGER Member of the Commission (') OJ No L 73 , 21 . 3 . 1977, p. 1 . 0 OJ No L 103 , 16 . 4 . 1984, p. 11 (&lt;) OJ No L 214, 1 . 8 . 1981 , p. 1 . 4) OJ No L 191 , 19 . 7 . 1 984 , p. 4 . 0 OJ No L 321 , 18 . 11 . 1983 , p. 16 .